Title: Rufus King to John Adams, 1 Nov. 1786
From: King, Rufus
To: Adams, John


          
            
              Dear Sir,
            
            

              New york

              1st. Novr. 1786
            
          

          I do myself the Honor of introducing to your civilities Doctor
            Provost, Chaplain to Congress and Rector of the Episcopal Church in this City—the Doctor
            goes to England for consecration as a Bishop. His very amiable private character, his
            exemplary conduct in his profession, & his firm attachment to the Freedom
            & Happiness of mankind, have very justly endeared him to his friends, &
            Countrymen—
          It would afford me the highest Honor & Pleasure, if this
            letter should pove a motive of the kindest attentions from you & your good
            family in his favor.
          In addition to the pleasure you must receive from an acquaintance
            with this most excellent man, you will thereby acquire the most certain information
            relative to the present & past condition of our Country.
          With perfect respect, I have the Honor to be Dr. Sir your Obedt. & /
            very Hble[expansion sign] servt.
          
            
              Rufus King
            
          
        